Citation Nr: 0017177	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for heart disease, to 
include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

INTRODUCTION

The veteran had periods of active service from March 1962 to 
March 1966 and from June 1966 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1998 rating decisions of the VARO in 
Cleveland which denied service connection for hypertension 
and for heart disease claimed as secondary to hypertension.



FINDING OF FACT

There is no competent evidence of a nexus between service and 
any current heart disease, to include hypertension.  


CONCLUSION OF LAW

The claim for service connection for heart disease, to 
include hypertension, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim is 
denied and there is no further duty to assist the veteran 
with the development of evidence pertinent to that claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1 ) Competent evidence of a 
current disability (medical diagnosis); (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence, depending on the circumstances); 
and (3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 198 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection the evidence must demonstrate the 
existence of a current disability and a causal relationship 
between that disability and military service.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. §  5107(b).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
relative equipoise, the claim is allowed.  Id.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (1999).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such inservice (or within the presumptive 
period) § 3.307, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service will permit service connection for 
arthritis, disease of the heart...first shown as a current 
clinical entity at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only when the condition noted during service (or 
within the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity at discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical, unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans' Claims (Court) lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 480, 495 
(1997).

In the instant case, a review of the service medical records 
reflects that on one occasion in August 1991, the veteran was 
seen for a one-week history of dizziness without loss of 
unconsciousness.  There had been no previous history of 
dizziness.  A blood pressure reading of 130/90 was recorded.  
He was prescribed Sudafed and was placed on bed rest for 48 
hours.  

At the time of retirement examination in February 1982, in 
his report of medical history, he stated that his overall 
health was good and he related he was not taking any 
medications.  He denied having or having had high or low 
blood pressure.  Clinical examination at that time reflected 
a blood pressure reading of 120/70 while sitting.  Clinical 
examination of the heart was normal and a chest X-ray study 
showed no significant abnormality.  Electrocardiogram 
tracings were within normal limits except for rhythm.  

At the time of a service department outpatient visit in mid-
March 1982, the veteran was seen for a complaint of dizzy 
spells for the past several days.  He stated he was told he 
had an inner ear infection several months ago when he was on 
temporary duty and had the same symptoms.  A blood pressure 
reading of 134/102 was recorded.  After 10 minutes of sitting 
a reading of 132/98 was made.  The readings were taken by a 
registered nurse.  

The veteran was referred to a family health clinic the same 
day with a complaint of dizziness.  At that location a 
reading of 128/90 was made.  The veteran was to return for 
follow up should the symptoms increase or should he develop 
new symptoms.  

The post service medical evidence includes a report of 
history made in conjunction with hospitalization at a private 
facility in September 1994 when the veteran was seen for a 
chief complaint of chest pain.  It was reported he had a 
history of hypertension.  The chest pain had begun about 
three hours prior to admission.  It was noted he had 
previously been admitted to a service department facility in 
November 1993 where testing was negative with maximum effort.  
He was reportedly seen by a physician who started him on 
hypertension medication and Aspirin which he decided to quit 
after about four months on his own because he felt better.  

During consultation the following day, it was reported that 
he had had some retrosternal sharp chest pain which lasted 
about 30 minutes about one hour after eating.  This occurred 
while he was driving, and he pulled over to the side of the 
road.  He apparently was lightheaded and dizzy with some 
blurred vision.  Also, he had some associated diaphoresis, 
but no nausea or vomiting.  He reported a history of chest 
pressure in the past, and stated he underwent a treadmill 
exercise test in November 1993 at a service department 
facility.  This was reportedly normal with an exercise level 
of 12 minutes with no chest pain.  Cardiac risk factors were 
significant only for hypertension and elevated cholesterol.  

At the time of discharge in September 1994, diagnoses 
included chest pain, hypertension, and high cholesterol.  

Of record are reports of outpatient treatment reports from 
the Wright-Patterson Air Force Base Medical Center dating 
between 1992 and 1997.  At the time of one visit in 1997 
notation is made of a history of coronary artery disease and 
hypertension.  The assessments included hypertension and 
coronary artery disease.

Analysis

Although the veteran is competent to report observable 
symptoms, the records do not reflect that he is competent to 
offer opinions as to medical causation or diagnosis.  There 
is no evidence of record that he is trained in medicine.  The 
Court has held that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

While a review of the service medical records reflects that 
the veteran had diastolic readings of 90 on one occasion in 
1991 and another occasion in 1992 and a diastolic reading of 
102 on another occasion in March 1992, there is no competent 
diagnosis of hypertension in service.  The entire service 
records are without reference to the presence of heart 
disease.  

Neither heart disease nor hypertension was documented for 
many years following service discharge and there is no 
competent evidence of a nexus between any current 
hypertension or coronary artery disease in service and the 
development of hypertension and/or heart disease many years 
following service.  Accordingly, the Board is unable to 
conclude that the claim is well grounded.  Therefore, the 
claim must be denied.  The provisions of 38 C.F.R. § 3.303(b) 
do not relieve a veteran of the burden of providing a medical 
nexus in order to establish a well-grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder such as 
hypertension or coronary artery disease still must provide a 
medical nexus between the current disorder and any putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  Under these circumstances, the Board finds that 
the veteran has not submitted a well-grounded claim for heart 
disease and/or hypertension.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the claim.  Epps, 126 F.3d at 1469; Morton v. 
West, 12 Vet. App. 477, 486 (1999).  

If the veteran wishes to complete his application for service 
connection for heart disease and/or hypertension, he should 
produce medical evidence that establishes a link between any 
current diagnosis and his period of active duty service.  
38 U.S.C.A. § 5103(a) (1991); Robinette, 8 Vet. App. at 77-
80.  


ORDER

Service connection for heart disease, to include 
hypertension, is denied.  


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

